I   Case 1:21-cv-17349-NLH-AMD Document 1 Filed 09/22/21 Page 1 of 7 PageID: 1


I
     FORM TO BE USED BY A PRISONER IN FILING A CIVIL RIGHTS COMPLAINT
        UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW JERSEY


                                                                                  COMPLAINT
    (Enter above the full name of the plaintiff In this action)                                                           .,

                       V.                                                 Civil Acti,!P 1No     .,...~~-
                                                                                      " r::: 1~FIVE                D
     /W-me(f!-clt1 htbU"'"~ ETl.JfJ                                       (To be supplied by the Clerk of the Court)

    fYla-lraA-l ~A~i:it7: ·                                                                 SEP 2 2 2021
                                        ,',!          , '




    (Enter the full name of the defendant of defendants In this action)




                                      INSTRUCTIONS; READ CAREFULLY
     1.   This complaint must be legibly handwritten or typewritten, signed by
    the plaintiff and subscribed to under penalty of perjury as being true and
    correct. All questions must be answered concisely in the proper space on                                                   ,·,,
    Jhe form. Where more space is needed to answer any question, attach a
    ·separate sheet.

     2.    In accordance with Rule 8 of the Federal Rules of Civil Procedure, the
     complaint should contain (1) .a short and plain statement of the grounds
     upon which the court's jurisdiction depends, (2) a short plain statement of
     the claim showing that you are entitled to relief, and (3) a demand for
     judgment for the relief which you seek.·                            ·
     3.   You must provide the full name of each defendant or defendants and
     where they can be found.
     4.    You must send the original and one copy of the complaint to the Clerk
     of the District Court. You must also send one additional copy of the
     complaint for each defendant to the Clerk. Do not send the complaint
     directly to the defendants.

     5.   Upon receipt of a fee of $402.00 (a filing fee of $350.00, and an
     administrative fee of   $52.00), your complaint will be filed. You will be
     responsible for service of a separate summons and copy of the complaint on
     each defendant. See Rule 4, Federal Rule of Civil Procedure.



     DNJ-ProSe-006-ProSePrisCvRghtsCmpFrm-STANOARD·{Rev.12-2020)                                                 Page 1
Case 1:21-cv-17349-NLH-AMD Document 1 Filed 09/22/21 Page 2 of 7 PageID: 2




 6.    If you cannot prepay the $402.00 fee, you may request permission to
 proceed in forma pauperis in accordance with the procedures set forth in the
 application to proceed in forma pauperis. See 28 U.S.C. §1915. (If there is
 more than one plaintiff, each plaintiff must separately request permission to
 proceed in forma pauperis.)
 7.    If you are given permission to proceed in forma pauperis, the $52.00
 Administrative Fee will not be assessed. The Clerk will prepare and issue a
 copy of the summons for each defendant. The copies of summonses and the
 copies of the complaint which you have submitted will be forwarded by the
 Clerk to the United States Marshal, who is responsible for service. The
 Marshal has USM-285 forms you must complete so that the Marshal can
 locate and serve each defendant. If the forms are sent to you, you must
 complete them in full and return the forms to the Marshal.


                                   QUESTIONS TO BE ANSWERED

 la.     Jurisdiction is asserted pursuant to (CHECK ONE)

         L        42 U.S.C. §1983 (applies to state prisoners)

                  Bivens v. Six Unknown Named Agents of Fed. Bureau of
                  Narcotics, 403 U.S. 388 (1971) and 28 U.S.C. § 1331 (applies
                  to federal prisoners)

         If you want to assert jurisdiction under different or additional
         statutes, list these below:



  lb.    Indicate whether you are a prisoner or_ other confined person as
         follows:

          _    Pretrial detainee

          _    Civilly-committed detainee

          _    Immigration detainee

          _    Convicted and sentenced state prisoner

          _    Convicted and sentenced federal prisoner

          _    Other: (please explain)             f!.t.,016&aled4uAPJij'Di,ifC,P CJ)8RJi4,f:@t4S
  DNJ-ProSe-006-ProSePrlsCvRghtsCmpFrm-STANDARD-(Rev.12-2020)                          Page 2
Case 1:21-cv-17349-NLH-AMD Document 1 Filed 09/22/21 Page 3 of 7 PageID: 3




 2.      Previously Dismissed Federal Civil Actions or Appeals

         If you are proceeding in forma pauperis, list each civil action or appeal
         you have brought in a federal court while you were incarcerated or
         detained in any facility, that was dismissed as frivolous or malicious, or
         for failure to state a claim upon which relief may be granted. Please
         note that a prisoner who has on three or more prior occasions, while
         detained in any facility, brought an action or appeal in a federal court
         that was dismissed as frivolous or malicious, or for failure to state a
         claim upon which relief may be granted, will be denied in forma
         pauperis status unless that prisoner is under imminent danger of
         serious physical injury. See 28 U.S.C. § 1915(g).

 a.      Parties to previous lawsuit:

         Plaintiff(s):     i::>A.AJtJ'( b, {k612&M

         Defendant(s):        (JJ/.,wik;:~ l       hVlflel{ €"-rA:I    @ed-m.41 t),qkHUmG.P/
 b.      Court and docket number: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

 c.      Grounds for dismissal: ( )                  frivolous      ( ) malicious

                                             ( )     failure to state a claim upon which relief
                                                     may be granted

 d.      Approximate date of filing lawsuit:                            c4/I k,;z1
 e.      Approximate date of disposition: _ _ _ _ _ _ _ _ _ _ _ _ _ __

         If there is more than one civil action or appeal, describe the additional
         civil actions or appeals using this same format on separate sheets.

 3.      Place of Present Confinement?~/r,Ai,RO,µgTi(~f/hf?.J!litiE.aus

 4.      Parties

         (In item (a) below, place your name in the first blank and place your
         present address in the second blank. Do the same for additional
         Plaintiffs, if any.)

         a.       Name of plaintiff:~                          D C'4:6@M-
 DNJ·PrnSe-006-ProSePrisCvRghtsCmpFrm-STANDARD-(Rev.12;2020)                                Page 3
Case 1:21-cv-17349-NLH-AMD Document 1 Filed 09/22/21 Page 4 of 7 PageID: 4
                Address:      'bA,uAJ!<{ b, &hReL&R
                Inmate#:             ~:3·~
       b.       First defendant:

                Name:      /!,Jkgk:5 tJ,~EUl/
                Official position:[, Ji1t2C)E,(laP&,t1<1beR/Wb Q,IY'T,(        :::'Ja.:r l
                Place of employment:5'q'                 hi, &0e1'> ..(7dE.GT6u~7&u 1,./._r,
                How is this person involved in the case?

                (i.e., what are you alleging that this person did or did not do that
                violated your constitutional rights?)




                 Name:. _ _ _ _ _ _ _ _ _ _ _ _ _ __

                 Official position: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                 Place of employment: _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

                 How is this person involved in the case?

                 (i.e., what are you alleging that this person did or did not do that
                 violated your constitutional rights?)




        d.       If there are more than two defendants, attach a separate
                 sheet. For each defendant specify: (1) name, (2) official
                 position, (3) place of employment, and (4) involvement of
                 the defendant.



DNJ•ProSe-006-ProSePrisCvRghtsCmpFrm-STANDARD-(Rev.12-2020)                             Page4
Case 1:21-cv-17349-NLH-AMD Document 1 Filed 09/22/21 Page 5 of 7 PageID: 5




5.        I previously have sought informal or formal relief from the appropriate
          administrative officials regarding the acts complained of in the
          Statement of Claims on page 6.
          __Yes

          If your answer is "Yes," briefly describe the steps taken, including how
          relief was sought, from whom you sought relief, and the results.




          If your answer is "No," briefly explain why administrative remedies
          were not exhausted.




 6.

          (State! here as briefly as possible the facts of your case. Describe how
          each defendant violated your rights, giving dates and places. If you do
          not specify how each defendant violated your rights and the date(s)
          and place of the violations, your complaint may be dismissed. Include
          also the names of other persons who are involved, including dates and
          places. Do not give any legal arguments or cite any cases or statutes.
          If you intend to allege a number of related claims, number and set
          forth each claim in a separate paragraph. Use as much space as you
           need. Attach a separate sheet if necessary.)




      ,




 DNJ-ProSe-006-ProSePrlsCvRghtsCmpFrm-STANDARD-(Rev.12-2020)                    Page 5
Case 1:21-cv-17349-NLH-AMD Document 1 Filed 09/22/21 Page 6 of 7 PageID: 6




 7.
         (State briefly exactly what you want the Court to do for you. Make no


                                                               ---
         legal arguments. Cite no cases or statutes.)

                                                                0    .




 DN)-ProSe-006-ProSePrlsCvRghtsCmpFrm·STANDARD·(Rev.12·2020)               Page 6
    Case 1:21-cv-17349-NLH-AMD Document 1 Filed 09/22/21 Page 7 of 7 PageID: 7




    8.      Do you request a jury or no'?ury trial? (Check only one)

                                () Jury Trial QA'Non-Jury Trial



    I declare under penalty of perjury that the foregoing is true and correct.



    Signed this       ~ day of (l~,\-                                 ,20'1.L




    (*EACH PLAINTIFF NAMED IN THE COMPLAINT MUST SIGN THE COMPLAINT
    HERE. ADD ADDITIONAL LINES IF THERE IS MORE THAN ONE PLAINTIFF.
    REMEMBER, EACH PLAINTIFF MUST SIGN THE COMPLAINT).




                                                                                                         -
                                                                                          '   ..   ,'-
                                                                                                         '




    ON J-ProSe-0 06-ProSePrisCvRghtsCmpFrm-STANDARD-(Rev.12-20 2 0)              Page 7



\
